ALLOWANCE
The Examiner was persuaded by the Applicant’s arguments filed on 5/14/21, and in view of those arguments, as well as the terminal disclaimer received by the Office on the same date, the Examiner finds claims 1-18 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed for the reasons set forth in the previous Office action, which are reproduced below. The following are the closest cited references, each of which disclose various aspects of the claimed invention:
Vander Mey et al. (US 7,519,562 B1) discloses, inter alia, a technique for the automatic
identification of unreliable user ratings.
Xu et al. (Xu, Q., Huang, Q, and Yao, Y., “Online crowdsourcing subjective image quality assessment”, Proc. 20th ACM Int’l Conf. on Multimedia, ACM, 2012, pp. 259-68.) discloses, inter alia, a technique for online crowdsourcing of subjective image quality assessments.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
obtain scores granted by the at least one user for a second number of image data in response to having detected, based on the eigenvector, an inconsistency in the scores granted by the at least one user for the first number of image data; and
a generating module configured to generate a training model, stored in non-transitory computer readable storage media, based on the scores granted by the at least one user for the first and second numbers of image data by utilizing representative image data derived from and being a subset of the plurality of image data, the training model to rate and/or condition data for other image data.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124